Citation Nr: 9915965	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-23 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
status-post Nissen fundoplication with esophageal edema and 
history of gastroesophageal reflux disease from April 7, 
1994, to September 21, 1994.

3.  Entitlement to restoration of a 30 percent evaluation for 
status-post Nissen fundoplication with esophageal edema and 
history of gastroesophageal reflux disease.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic synovitis of the right shoulder on appeal from the 
initial grant of service connection.

5.  Entitlement to an increased evaluation for status post 
surgery of the right wrist with mild neurotic depression, 
currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 1995 rating determination by the Baltimore, 
Maryland Regional Office (RO) which denied service connection 
for a low back disability, an increased rating for a service-
connected right wrist disability and a total disability 
rating based on individual unemployability.  

In the same rating decision, service connection was 
established for chronic synovitis of the right shoulder and a 
10 percent evaluation was assigned.  Service connection was 
also established for status-post Nissen fundoplication with 
esophageal edema with an evaluation of 10 percent effective 
April 7, 1994, an evaluation of 100 percent pursuant to 
38 C.F.R. § 4.30 effective September 22, 1994, and the 
resumption of a 30 percent evaluation effective December 1, 
1994. 

In an October 1998 rating decision entitlement to a total 
rating based on individual unemployability was again denied.  




FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that a low back disability began in military service or is 
otherwise related thereto.

2.  Prior to September 1994 the veteran's stomach disorder 
was manifested by epigastric pain, dysphagia and vomiting.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1998).

2.  The requirements for a rating in excess of 10 percent for 
status-post Nissen fundoplication with esophageal edema, from 
April 7, 1994, to September 21, 1994, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.114, Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that in 
September 1986 the veteran was treated for low back pain 
following a motor vehicle accident.  There was tenderness to 
palpation in the left lower lumbar area but not over any bony 
structures.  Straight leg raise was full at 90 degrees, 
bilaterally.  There was +1/4 bilateral deep tendon patellar 
reflexes and sensation and pulse were intact.  There was no 
bruise or swelling and the neck was completely and 
spontaneously supple.  The clinical assessment was 
lumbosacral strain.  The veteran was placed on light duty for 
24 hours.  These records also show the veteran had a history 
of reflux disease with vomiting and progressive dysphagia.  A 
Medical Board report dated in 1991 shows a recent upper 
endoscopy revealed a severe case of erosive esophagitis of 
the distal esophagus.  The veteran was placed on medication 
that over time helped to heal the inflammation and decreased 
the frequency of the vomiting attacks.  The veteran's disease 
was considered stable.  

On post service VA examination in May 1988 there were no 
complaints, findings or diagnosis pertaining to a low back 
disability.  

Records of private treatment dated from March 1993 to May 
1994 show the veteran was first evaluated in March 1993 for 
discomfort in the lumbar region after shoveling snow the 
month before.  An MRI of the lumbar spine showed degeneration 
of the L4-5 and L5-S1 intervertebral discs.  There was also 
diffuse minimal bulging of the L4-5 and L5-S1 annulus with a 
probable a small central disc herniation at the level of L4-5 
without impingement upon the neural structures.  X-rays 
showed minimal scoliosis of the lumbar spine, probably 
positional convex, to the left.  There was minimal narrowing 
of the L5-S1 intervertebral disc with minimal spondylosis 
from L5-S1 probably due to minimal degenerative arthritis and 
disc disease.  In May 1993 the veteran underwent a left L4-5 
discectomy.  

VA outpatient treatment records show continued evaluation and 
treatment of low back pain in June and July of 1994.

A May 1994 VA operation report shows the veteran was 
evaluated for history of gastroesophageal reflex.  She was 
noted to have severe symptoms of reflux disease despite 
treatment with H2 blockers for the last seven years.  
Examination of the esophagus revealed mildly inflamed distal 
esophageal mucosa with no evidence of ulcers, lesions or 
Barrett's changes to the eye.  Examination of the stomach 
revealed a moderate-sized hiatus hernia, a small amount of 
residual bile in the stomach and a large baggy stomach.  
There was no evidence of duodenal ulcer disease, gastric 
erosions, gastric ulcers or masses in the stomach.  

On VA examination in July 1994 the veteran complained of 
constant low back pain with radiation down the left posterior 
thigh and calf, without numbness or weakness.  The pain was 
intensified by prolonged sitting and standing and eased by 
heat and rest.  The veteran reported that she developed low 
back pain in March 1993 without any traumatic event.  X-rays 
showed a very mild narrowing of the joint space at the L5-S1 
level and marginal osteophytes.  The diagnosis was status 
post laminectomy of the lumbosacral spine.  The veteran also 
reported a history of chest and epigastric pain.  Tests, 
including an upper GI and upper GI endoscopy, showed 
esophagitis.  There were no peptic ulcers or other pathology 
shown.  The veteran was on Tagamet or similar medication 
periodically since that time and surgery has not been 
recommended.  The diagnosis was history of chronic 
esophagitis secondary to chronic gastroesophageal reflux 
without other noted pathology.  

An August 1994 VA discharge summary shows the veteran was 
admitted for gastrointestinal workup.  She had symptoms of 
solid food dysphagia and epigastric substernal burning, a 
sour taste in the mouth and bouts of bilious vomiting.  She 
denied regurgitation of food or weight loss.  A barium 
swallow done in May 1994 showed a small sliding hiatal hernia 
with transient well-marked gastroesophageal reflux.  

A September 1994 VA discharge summary shows the veteran's 
esophagitis had been exacerbated for the past six months with 
constant substernal pain with nausea and vomiting and emesis 
two to three times a day of yellow vomitus.  She underwent a 
laparoscopic Nissen fundoplication on September 23, 1994.  

Private treatment records dated in May and June 1995 show 
continued treatment for low back pain.  

In a September 1995 rating decision service connection was 
granted for status-post Nissen fundoplication with esophageal 
edema with a 10 percent evaluation effective April 7, 1994, a 
temporary total convalescent rating effective September 22, 
1994, and an evaluation of 30 percent effective December 1, 
1994.  In the March 1996 notice of disagreement, the veteran 
disagreed with the 10 percent rating assigned for the status-
post Nissen fundoplication with esophageal edema.

Additional evidence of record includes private treatment 
records dated from November 1995 to July 1998 which show 
continued treatment of the veteran for complaints of low back 
pain.  These records consistently report the onset of the 
veteran's low back pain as March 1993.  


I.  Service Connection for a Low Back Disability

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Arthritis, if manifest to a 
degree of 10 percent or more within a year after separation 
from service, may be presumed to be of service onset.  38 
U.S.C.A. § 1110, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the veteran's case, service medical records show treatment 
for low back pain following a motor vehicle accident in 
September 1986.  The records do not indicate any residual 
back disability and are otherwise negative for complaints, 
findings or treatment associated with the low back.  To be 
well grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Board notes that from 1988 to 1993, there are no clinical 
findings of or symptomatology associated with a low back 
disorder.  The record shows that the veteran received 
treatment for back injury in March 1993 after shoveling snow 
and it was then that a finding of a chronic low back 
disability was first reported.  In this case, the medical 
evidence tends to establish that the veteran developed a low 
back disability after separation from military service.  
Therefore, the second prong of Caluza is not satisfied as 
there is no evidence that the veteran incurred a low back 
disability in service. 

In addition, the veteran has not brought forth any competent 
evidence that would establish a nexus between her current 
symptoms and active military service and no examiner has 
attributed the veteran's claimed disability to military 
service.  Therefore, the third prong of Caluza is not 
satisfied as there is no medical evidence of record 
establishing a nexus between service and the veteran's 
current low back disability.

The evidence of record overall indicates that the veteran's 
back condition is more properly attributable to post-service 
causes, specifically an injury that occurred in March 1993.  
In the absence of a well-grounded claim, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).

II.  Rating in Excess of 10 Percent for Status Post Nissen 
Fundoplication with Esophageal Edema and History of 
Gastroesophageal Reflux Disease from April 7, 1994, to 
September 21, 1994

Analysis.  The Board finds that the veteran's claim for 
increase is well grounded and that the statutory duty to 
assist has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App.  78 (1991). 

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  38 
C.F.R. § 4.20 (1998).  The current 10 percent rating for 
stomach disorder was assigned under Code 7346 for hiatal 
hernia.  A hiatal hernia characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling.  A hiatal hernia with 
two or more of the symptoms for the 30 percent rating but of 
lesser severity will be rated as 10 percent disabling.  38 
C.F.R. § 4.114, Code 7346 (1998).

The evidence of record from May 1994 to September 1994 is 
consistent in documenting the veteran's treatment for reflux 
disease.  These records show the veteran had a history of 
gastroesophageal reflex with symptoms partly controlled by 
medication.  As noted previously, the upper gastrointestinal 
series were within normal limits except for a moderate-sized 
hiatus hernia with reflux.  There were no reports of chronic 
constipation, diarrhea, melena, or anemia and there were no 
objective clinical findings of organomegaly, tenderness, 
muscle spasms, guarding distention or masses.  Moreover, 
there is no persuasive evidence that the epigastric distress 
in this case produced a considerable impairment of health, 
e.g. there was no evidence of significant weight loss 
attributable to the service-connected disability or any other 
health problem.  Although the veteran suffered from 
epigastric distress, considerable impairment of health had 
not been demonstrated during the period from April 7, 1994, 
to September 21, 1994.

In this case, the Board finds that during the time period at 
issue the 10 percent disability rating was sufficient to 
compensate for such impairment.  Thus, the current level of 
disability shown was encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
an evaluation in excess of 10 percent was not warranted for 
any portion of the time period under consideration.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet.App. 119 (1999), but concludes that they are not 
warranted as the veteran's service-connected stomach disorder 
was not shown to have been more than 10 percent disabling at 
any time prior to September 22, 1994.


ORDER

Service connection for a low back disability is denied.

An evaluation in excess of 10 percent for status-post Nissen 
fundoplication with esophageal edema from April 7, 1994,to 
September 21, 1994, is denied.




REMAND

By a November 1996 rating action, the RO proposed to reduce 
the evaluation for status-post Nissen fundoplication with 
esophageal edema from 30 percent to 10 percent.  The veteran 
was notified of this proposed reduction by a letter from the 
RO in November 1996.  Thereafter, the veteran's 
representative filed a written statement expressing 
disagreement with the proposed reduction and requesting a 
personal hearing.  A hearing was scheduled for April 15, 
1997.  In a Report of Contact received in April 1997 the 
veteran requested that the April 1997 hearing be postponed 
until after surgery that was scheduled at that time.  In 
response the RO requested that the veteran inform VA of the 
earliest date she would be available to report for a hearing 
and that no further action would be taken unless a response 
was received.  

The April 1997 Report of Contact requesting postponement of 
the hearing has been deemed by the Board to be a timely and 
adequate notice of disagreement, thus initiating an appeal of 
the reduction.  On review of the claims file, however, it 
appears that the veteran was not provided with the text of 38 
C.F.R. § 3.105(e) concerning reduction of evaluations in 
compensation matters in the August 1998 supplemental 
statement of the case.

Reduction in evaluation--compensation.  Where the reduction 
in evaluation of a service-connected disability . . . is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.

A statement of the case must be complete enough to allow the 
veteran to present written and/or oral arguments before the 
Board.  In pertinent part, it must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29(b).  The failure to provide 
the appellant with the language of section 3.105(e), the 
regulatory provision governing reductions of compensation 
evaluations, the focal point of the issue in this case, is a 
procedural defect requiring remand.  See 38 C.F.R. §§ 19.9, 
19.31 (1998).

As the issue regarding the rating reduction has been framed 
by the RO as an increased rating issue, it appears that the 
veteran may not be aware of the underlying principles of this 
matter.  As held by the Court in Brown v. Brown, 5 Vet. App. 
413, 421 (1995), in any rating reduction case, the RO and the 
Board must ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Not only must it be determined that 
an improvement in a disability has actually occurred, but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

Also, the veteran contends that her service-connected right 
wrist and shoulder disabilities are more disabling than their 
current ratings reflect.  The RO should consider assigning 
separate ratings for the right wrist disorder and the "mild 
neurotic depression" which the RO has concluded is secondary 
thereto.

The Board notes that the last examination for evaluation 
purposes was conducted by VA in July 1994 and does not 
provide the specificity required by  DeLuca v. Brown, 
8 Vet.App. 202 (1995) and Hicks v. Brown, 8 Vet.App. 417 
(1995), regarding functional loss due to pain.  Specifically, 
the examination report lacks findings related to functional 
loss due to pain, weakness, excess fatigability or 
incoordination and the extent to which these factors affect 
range of motion.  The circumstances of this claim, including 
the nature of the disabilities and the veteran's contentions 
on appeal, raise a question regarding the extent to which she 
has functional impairment due to pain and is thereby entitled 
to higher ratings on the basis of pain pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The matter is discussed at length in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 
8 Vet.App. 417 (1995), both of which are referred to the 
attention of the RO.  

The Board notes that the present case involves the initial 
rating for the veteran's service-connected right shoulder 
disability.  The RO, in determining entitlement to a rating 
in excess of 10 percent for the service-connected right 
shoulder should therefore consider the appropriateness of 
assigning "staged " ratings.  In Fenderson v. West, 12. 
Vet.App. 119 (1999), the Court held that in the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings. 

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right wrist and right shoulder 
disabilities since July 1994.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

2.  The veteran should thereafter be 
referred for VA orthopedic examination 
for the purpose of determining the 
current manifestations and severity of 
her service-connected right wrist and 
right shoulder disabilities.  All 
indicated tests and studies, to include 
X-rays, should be conducted and all 
findings should be reported in detail.  
The examination report should include a 
detailed account of all manifestations of 
each disability found to be present.  
Range of motion studies should be 
specifically reported in degrees, in all 
directions.  The examiner should describe 
in detail the extent of all functional 
impairment due to the service-connected 
right wrist and right shoulder 
disabilities which results from pain, 
particularly pain on motion.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  The 
conclusion(s) of the examiner should 
reflect review of the claims folders and 
the discussion of pertinent evidence.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  This review should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the 
application of Fenderson v. West, 
separately evaluating the depression 
which has been identified as secondary to 
organic disease and rated with the 
service-connected right wrist disorder, 
as well as all information added to the 
file since the last supplemental 
statement of the case.  With respect to 
the issue of the propriety of the rating 
reduction for status post Nissen 
fundoplication with esophageal edema and 
history of gastroesophageal reflux 
disease, the RO should consider, and cite 
in any supplemental statement of the 
case, 38 C.F.R. §§ 19.29 and 3.105(e) and 
whether the evidence reflects an actual 
change in the disability, whether the 
examination reports reflect such change 
are based upon thorough examinations and 
that the improvement actually reflects an 
improvement in the veteran's ability to 
function under the ordinary conditions of 
life and work.  If the decision remains 
adverse to the veteran, a supplemental 
statement of the case should be furnished 
and the veteran and her representative 
provided an opportunity to respond 
thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


